Name: Commission Regulation (EEC) No 637/86 of 28 February 1986 fixing the quantitative restrictions on imports into Portugal of certain fruit and vegetables from third countries
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade;  plant product;  civil law
 Date Published: nan

 No L 60 / 26 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 637/ 86 of 28 February 1986 fixing the quantitative restrictions on imports into Portugal of certain fruit and vegetables from third countries respect of fresh fruit and vegetables imported from third countries shall be as shown in the Annex to this Regulation . 2 . These quotas shall be reduced by one-sixth for the period 1 March to 31 December 1986 . 3 . The quotas shall , for each product , apply during the periods specified in the Annex to this Regulation . Article 2 The Portuguese authorities shall issue import authorizations in such a way as to ensure a fair allocation of the available quantity between the applicants . Applications for import authorizations shall be subject to the lodging of a security to be released , under the conditions defined by the Portuguese authorities , after the goods have been effectively imported . THE COMMISSION OF TF1E EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC ) No 3797 / 85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages ( ! ), and in particular Article 3 ( 1 ) thereof, Whereas pursuant to Regulation (EEC ) No 3797 / 85 the initial quota for 1986 must , for the various fruits and vegetables , be between 0,1 and 0,5 % of Portugal 's average annual production in the three years before accession for which statistics are available ; whereas , in the light of the characteristics of Portuguese production , the initial quotas should be : 0,1 % in the case of oranges , mandarins and lemons ; 0,3 % in the case of cauliflowers , onions , garlic and tomatoes ; and 0,5% in the case of table grapes , apples , pears , peaches and apricots ; Whereas to ensure proper management of the quotas , applications for import authorizations should be subject to the lodging of a security ; Whereas provision should be made for communicating information to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 1 . The initial quotas which the Portuguese Republic may , pursuant to Article 280 of the Act of Accession , apply in Article 3 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . 2 . They shall transmit , not later than the 15 th day of each month , the following information on import authorizations issued in the preceding month :  the quantities covered by the import authorizations issued , by country of provenance ,  the quantities imported , by country of provenance . Article 4 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 For the Commission Frans ANDRIESSEN Vice-President (!) OJ No L 367 , 31 . 12 . 1985 , p. 23 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 27 ANNEX (tonnes) CCT heading No Description Initial quotafor 1986 07.01 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts : 1 I. Cauliflowers :ex a ) From 15 April to 30 November :  From 1 to 30 Novemberex b ) From 1 December to 14 April :  From 1 December to 31 Marchex H. Onions , shallots and garlic :  Onions , from 1 August to 30 November  Garlic , from 1 August to 31 December M. Tomatoes : 75 171 7 08.02 ex I. From 1 November to 14 May :  From 1 December to 14 May ex II . From 15 May to 31 October :  From 15 May to 31 May Citrus fruit , fresh or dried : A. Oranges : 450 I. Sweet oranges , fresh : l a ) From 1 April to 30 April b ) From 1 May to 15 May ex c ) From 16 May to 15 October :  From 16 May to 31 August ex d ) From 16 October to 31 March  From 1 February to 31 March II . Other : ex a ) From 1 April to 15 October :  From 1 April to 31 August ex b ) From 16 October to 31 March  From 1 February to 31 March 96 08.04 B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  Mandarins ( including tangerines and satsumas ), from 1 November to 31 March ex C. Lemons :  From 1 June to 31 October Grapes , fresh or dried : 18 18 A. Fresh : I. Table grapes : 08.06 ex b ) From 15 July to 31 October :  From 15 August to 30 September Apples , pears and quinces , fresh : 306 A. Apples : II . Other : ex b ) From 1 January to 31 March  From 1 March to 31 March ex c ) From 1 April to 31 July :  From 1 April to 30 June I 516 No L 60 / 28 Official Journal of the European Communities 1 . 3 . 86 CCT heading No Description Initial quotafor 1986 08.06 (cont'd) B. Pears : II . Other : ex a ) From 1 January to 31 March :  From 1 February to 31 March b ) From 1 April to 15 July c ) From 16 July to 31 July ex d ) From 1 August to 31 December :  From 1 to 31 August 321 08.07 Stone fruit , fresh : ex A. Apricots :  From 15 June to 15 July ex B. Peaches , including nectarines :  From 1 May to 30 September 30 169